Case 1:20-cv-06885-GHW Document 116 Filed 03/26/21 Page 1 of 2

James | McGuire
New York Managing Partner

GreenspoonMarder.. satin Aen

New York, NY 10022

Phone: 212.524.5000

Fax: 212,524,5050

Direct Phone: 212.524.5040
Direct Fax:

Email: james.mcguire@gmlaw.com

March 26, 2021

BY ECE

 

Honorable Gregory H. Woods
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

Room 2260

New York, New York 10007

Re: City of Syracuse, NY, et al. v. Bureau of Alcohol,

Tobacco, Firearms and Explosives, et al.
Case No. 1:20-cv-06885-GHW

Your Honor:

Having filed its Notice of Appearance earlier today, this Firm serves as counsel to
intervenor Polymer80, Inc. (“Polymer80") in the above-referenced action.

As the Court directed in its Memorandum Opinion and Order, dated March 19, 2021,
(ECF 113), and pursuant to Rule 1. A of Your Honor’'s Individual Rules Of Practice In Civil
Cases, we are writing to advise that counsel to Polymer80 has conferred with counsel to
plaintiffs and counsel to defendants and reached the following agreement for Your Honor’s
review:

e Polymer80 will file all of its papers in support of its envisioned
motion for summary judgment on or before April 15, 2021;

e Plaintiffs and defendants will file all of their opposition/responding
papers upon that motion on or before May 5, 2021; and

« Polymer80 will file all of its reply papers upon said motion on
or before May 14, 2021.

Boca Raton Denver Edison Fe Lauderdale Las Vegas Los Angeles Miami Naples
New York Orlando Pordand Scottsdale Tallahassee Tampa West Palm Beach
Case 1:20-cv-06885-GHW Document 116 Filed 03/26/21 Page 2 of 2

Honorable Gregory H. Woods, Jr.
March 26, 2021
Page No. 2

We await further direction from the Court and appreciate its attention and consideration.
Respectfully,

GR “J, 4 LLP

a

James J. Je

JM:wm

cc: Michael R. Patrick, Esq.
Mark A. Berube, Esq.
Eric Tirschwell, Esq.
Len Hong Kamdang, Esq.
Aaron Esty, Esq.
Krystan Hitchcock, Esq.
Kathleen Hartnett, Esq.
Daniel Grooms, Esq.
Elias S. Kim, Esq.
Alexander Hogan, Esq.
Talia Kraemer, Esq.
